Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendments filed January 26, 2022.  Claims 1, 3, 4, 5, 6, 9, 10, 11, 14, 15 and 18 are amended .  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendments overcome the double patenting rejection.  However, the amendments align the claims of the instant application to the patent in that a user is requesting to monitor the network for metrics.  The instant application does not recite a workflow, however, so the non-statutory double patenting rejection is made.
Applicant argues that the references do not teach monitoring data to be obtained based on a request by a user.   The newly amended limitations of a user requesting monitoring data constitute a new scope and require a new interpretation and therefore necessitate a new grounds of rejection as presented below. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 14 of United States Patent No.  11,336,528. As per claim 1, 5 and 14 of the instant application although the claims at issue are not identical, they are not patentably distinct from each other because the copending application contains all the limitations of claims 1, 5 and 14 of the instant application and thus anticipate the claims of the instant application.   The applicant does not explicitly recite perform a workflow of cause a workflow to be performed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the action to be performed of the instant application with the workflow of patent.  A person of ordinary skill in the art would have been motivated to do this to streamline actions being performed on the network.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9, 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tollet et al. United States Patent Application Publication No.  2020/0028758 in view of Pandey et al. United States Patent No.  10,169,135.

As per claim 1, Tollet teaches a system comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors of one or more first computing devices of a service provider network, cause the one or more processors to:
receive, from a computing device of a user of a service provider network, a request to configure a global network that spans across a first geographic location and a second geographic location, and that includes a stand-alone network that is hosted by the service provider network and an external network that is separate from the service provider network;
identify a first action to perform to configure the global network within one or more of the first geographic location, the second geographic location, the stand- alone network, and the external network [collect network performance and monitor quality of service (pp 0037); gateways operate as a router for traffic (pp 0058); controller checks policies (pp0059)]; cloud network including private network and vps (pp 0018, pp 0026)];
transmit instructions, to one or more computing devices located in one or more of the first network, the second network, the stand-alone networks, and the external network, to perform the first action [route traffic (pp 0038); configure security protections (pp 0058); add new regions (pp 0062)];
receive, from one or more second computing devices, the monitoring data obtained from the network resources and the application that indicates an operational performance of the network resources and the application;
identify based on at least the monitoring data an occurrence of an event indicating a change to the global network and a performance of gateways that connect different networks of the global network, VPCs, VPNs, devices within the global network; connections to the stand-alone networks; and paths between different endpoints within the global network [collect network performance and monitor quality of service (pp 0037); gateways operate as a router for traffic (pp 0058); controller checks policies (pp0059)];
cause one or more second actions to be performed within at least one of the different geographic locations at least partly in response to the monitoring data [configure security protections (pp 0058); add new regions (pp 0062)].
Tollet does not explicitly teach receive, from the computing device of the user of the service provider network, a request to monitor at least one of: one or more events that occur within the global network, one or more alarms that occur within the global network, or metrics to be monitored within the global network; and causing one or more second actions to be performed within at least one of the different geographic locations at least partly in response to the monitoring data; 
cause monitoring data to be obtained from one or more network resources and applications in at least the stand-alone network and the external network of the global network.
However, in analogous art, Pandey teaches causing monitoring data to be obtained from one or more network resources of the global network based, at least in part, on a request by a user of the service provider network to monitor at least one of one or more events that occur within the global network, one or more alarms that occur within the global network, or metrics to be monitored within the global network [micro and macro networks (column 2 liens 20-35); capture metrics in response to user request (column 5 lines 31-55, column 15 lines 29; column 20 lines 60-67)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring of Tollet with the user request of Panday.  A person of ordinary skill in the art would have been motivated to do this to efficiently evaluate a network and prevent anomalies.  

As per claim 5, Tollet teaches a computer-implemented method comprising: receiving, at a service provider network, data associated with a request to configure a global network that includes a stand-alone network, a first network that is hosted by the service provider network within a first geographic location, and a second network that is hosted by the service provider network within a second geographic location [vpc, clouds located in multiple geographic locations (pp 0026)];
identifying based, at least in part, on the data, one or more first actions to perform within one or more of the first network and the second network to configure the global network [collect network performance and monitor quality of service (pp 0037); gateways operate as a router for traffic (pp 0058); controller checks policies (pp0059)]; and
causing the one or more first actions to be performed within the one or more of the first network and the second network to configure the global network [route traffic (pp 0038)];
causing one or more second actions to be performed within at least one of the different geographic locations at least partly in response to the monitoring data [configure security protections (pp 0058); add new regions (pp 0062)].
Tollet does not explicitly teach causing monitoring data to be obtained from one or more network resources of the global network based, at least in part, on a request by a user of the service provider network to monitor at least one of one or more events that occur within the global network, one or more alarms that occur within the global network, or metrics to be monitored within the global network; and causing one or more second actions to be performed within at least one of the different geographic locations at least partly in response to the monitoring data.
However, in analogous art, Pandey teaches causing monitoring data to be obtained from one or more network resources of the global network based, at least in part, on a request by a user of the service provider network to monitor at least one of one or more events that occur within the global network, one or more alarms that occur within the global network, or metrics to be monitored within the global network [micro and macro networks (column 2 liens 20-35); capture metrics in response to user request (column 5 lines 31-55, column 15 lines 29; column 20 lines 60-67)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring of Tollet with the user request of Panday.  A person of ordinary skill in the art would have been motivated to do this to efficiently evaluate a network and prevent anomalies.  

As per claim 6, Tollet in view of Pandey teaches the computer-implemented method of claim 5, wherein the one or more first actions include one or more of configuring a gateway of service provider network to connect to at least one of the one or more stand-alone networks, configuring the gateway to connect to the first network and the second network, configuring a virtual private cloud (VPC), configuring a virtual private network (VPN) to connect to the stand-alone network, and configuring a connection between the service provider network and the stand-alone network [Tollet: cloud network including private network and vps (pp 0018, pp 0026)].  

As per claim 7, Tollet in view of Pandey teaches the computer-implemented method of claim 5, wherein the stand-alone network includes a first external network that is separate from the service provider network and that is connected to the first network, and a second external network that is separate from the service provider network and that is connected to the second network [Tollet: mutli cloud environment located in multiple geographic locations (pp 0026); applications outside of the application server (pp 0033)].  
As per claim 8, Tollet in view of Pandey teaches the computer-implemented method of claim 5, further comprising providing an application programming interface (API) that exposes functionality for configuring the global network, and wherein the data is received via the API [Tollet: cloud provider has api (pp 0057)].

As per claim 9, Tollet in view of Pandey teaches the computer-implemented method of claim 5, wherein causing the monitoring data to be obtained from the network resources of the global network comprises:
receiving, from one or more first computing devices located in the first network, first monitoring data that indicates a first performance of first networking resources in the first network; receiving, from one or more second computing devices located in the second network, second monitoring data that indicates a second performance of second networking resources in the second network; and wherein causing the one or more second actions to be performed is based, at least in part, on the first monitoring data and the second monitoring data [Tollet: first action is virtual gateway perform load balancing within themselves (pp 0079); second action is configure security protections (pp 0060)].

As per claim 11, Tollet in view of Pandey teaches the computer-implemented method of claim 5, further comprising performing a static analysis of a mathematical representation of the global network to identify network connectivity between at least two network endpoints, and wherein identifying the one or more first actions to perform is based at least in part on the static analysis [Tollet: populate reachability information (pp 0037); compute optimal path (pp 0079)].  

Claims 14-17 are rejected under the same rationale as claims 5-8 as they do not teach or further define over the limitations of claims 14-17.



Claims 2-3, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tollet et al. United States Patent Application Publication No.  2020/0028758 in view of Pandey et al. United States Patent No.  10,169,135 further in view of Bosch et al. WO 2019/199495.

As per claim 2, Tollet in view of Pandey teaches the system of claim 1.  Tollet does not explicitly teach wherein the instructions further cause the one or more processors to provide for display, to the computing device of the user, a graphical user interface (GUI) that includes user interface (UI) elements relating to configuring the global network, and querying the global network, and a graph display area that depicts a graphical representation of the global network, wherein the UI elements include a search UI element that is configured to receive a search term utilized to search the graph for one or more nodes of the graph that match the search term.  
	However, in analogous art, Bosch teaches wherein the instructions further cause the one or more processors to provide for display, to the computing device of the user, a graphical user interface (GUI) that includes user interface (UI) elements relating to configuring the global network, and querying the global network, and a graph display area that depicts a graphical representation of the global network, wherein the UI elements include a search UI element that is configured to receive a search term utilized to search the graph for one or more nodes of the graph that match the search term [query graph database and interpret commands for GUI (pp 0085); page 68 paragraph 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tollet with a GUI of Bosch.  A person of ordinary skill in the art would have been motivated to do this to allow for network monitoring and analysis.  

As per claim 3, Tollet in view of Pandey further in view of Bosch teaches the system of claim 2, wherein the instructions further cause the one or more processors to perform a static network reachability analysis to identify network connectivity between the different endpoints, wherein the static network reachability analysis utilizes formal methods [Tollet: populate reachability information (pp 0037); compute optimal path (pp 0079)].  

As per claim 12, Tollet in view of Pandey teaches the computer-implemented method of claim 5.  Tollet does not explicitly teach further comprising causing a graphical user interface (GUI) to be displayed by a computing device associated with a user of the service provider network, wherein the GUI includes user interface (UI) elements relating to configuring first networking resources of the global network in the first network and second networking resources of the global network in the second network.  
However, in analogous art, Bosch teaches wherein the instructions further cause the one or more processors to provide for display, to the computing device of the user, a graphical user interface (GUI) that includes user interface (UI) elements relating to configuring the global network, and querying the global network, and a graph display area that depicts a graphical representation of the global network, wherein the UI elements include a search UI element that is configured to receive a search term utilized to search the graph for one or more nodes of the graph that match the search term [query graph database and interpret commands for GUI (pp 0085); page 68 paragraph 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tollet with a GUI of Bosch.  A person of ordinary skill in the art would have been motivated to do this to allow for network monitoring and analysis.  

As per claim 13, Tollet in view of Pandey teaches the computer-implemented method of claim 5.  Tollet does not explicitly teach wherein the GUI further comprises a graph display area that displays a graphical representation of the global network.
However, in analogous art, Bosch teaches wherein the GUI further comprises a graph display area that displays a graphical representation of the global network [graphically represent state (pp 0038)]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tollet with a GUI of Bosch.  A person of ordinary skill in the art would have been motivated to do this to allow for network monitoring and analysis.  
 
Claims 19-20  are rejected under the same rationale as claims 12-13 as they do not teach or further define over the limitations of claims 19-20.

Claims 4, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tollet et al. United States Patent Application Publication No.  2020/0028758 in view of Pandey et al. United States Patent No.  10,169,135 further in view of Maheshwari et al. United States Patent Application Publication No.  2016/0127454.

As per claim 4, Tollet in view of Pandey teaches the system of claim 1.  Tollet does not explicitly teach wherein causing the one or more second actions to be performed includes executing a workflow that causes tasks to be performed within the first network and the second network to restore the network connectivity between the different network endpoints.
However, in analogous art, Maheshwari teaches wherein causing the one or more second actions to be performed includes executing a workflow that causes tasks to be performed within the first network and the second network to restore the network connectivity between the different network endpoints [orchestration engine provides a rule driver workflow that operates between the APIs and underlying platform; APIs include endpoints (pp 0042, 0048)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of Tollet with the workflow of Maheshwari.  A person of ordinary skill in the art would have been motivated to do this to efficiently perform setups tasks of the system.

As per claim 10, Tollet in view of Pandey teaches the computer-implemented method of claim 8.  Tollet does not explicitly teach wherein causing the one or more second actions to be performed includes executing a workflow within the service provider network that causes tasks to be performed within the first network and the second geographical network to increase one or more of the first performance or the second performance [orchestration engine provides a rule driver workflow that operates between the APIs and underlying platform; APIs include endpoints (pp 0042, 0048)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the network of Tollet with the workflow of Maheshwari.  A person of ordinary skill in the art would have been motivated to do this to efficiently perform setups tasks of the system.

Claims 18 is rejected under the same rationale as claim 10 as it does not teach or further define over the limitations of claim 10.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/Primary Examiner, Art Unit 2457